 THE LEATHERWOOD COMPANY.The Leatherwood Company and Teamsters LocalNo. 175,affiliated with International BrotherhoodofTeamsters,.Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 9-RC-8190June 11, 1970DECISION, DIRECTION, AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSPursuant to a Stipulation for Certification UponConsent Election, executed on July 23, 1969, anelection by secret ballot was conducted on August26 and 27, 1969, under the direction and supervi-sionof the Regional Director for Region 9, amongthe employees in the stipulated unit. At the conclu-sion of the balloting, the parties were furnishedwith a tally of ballots which showed that, of approx-imately 63 eligible voters, 62 cast valid ballots, ofwhich 30 were for, and 25 wereagainst,the Peti-tioner, and 7 were challenged. The challenges weresufficient in number to affect the results of the elec-tion.No objections to conduct affecting the elec-tion were filed.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series 8,as amended, the RegionalDirector investigated the challenges and, on Janua-ry 14, 1970, issued and duly served upon theparties his report thereon, recommending that thechallenges to the ballots cast by employees BufordH.Bailey,Jr.,EllenBronner,Mary LucilleFletcher, Nola Francis, George Johnson, and JoyceWheeler be overruled. With regard to the seventhchallengedballot,thatof employee LeonoraMurphy, the Regional Director found that evidenceconcerning her eligibility was conflicting and couldbestbe resolved by a hearing. The RegionalDirector therefore recommended that all chal-lenged ballots except that of Leonora Murphy beopened and counted and that a revised tally, includ-ing thereinthe count of 6 ballots, be served uponthe parties. If the tally disclosed that Petitioner hadreceived a majority of the valid votes cast, and thattheunresolvedchallengedballotofLeonoraMurphy could not affect the election result, the Re-gionalDirector recommended that the Board issuea certification of representative. However, if therevised tally disclosed that the election result hadnot been determined, and that Murphy's ballotcould affect the results of the election, the RegionalDirector recommended that a hearing be held to'A seventh employee, Leonora Murphy, is also challenged by the Em-ployer,but she was expressly excluded by the parties from their agreed-277resolve the issue of fact raised by her challengedballot. Thereafter, the Petitioner filed timely excep-tionsto the Regional Director's report and the Em-ployer filed a reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization whichclaimsto represent certain employees of the Em-ployer.3.A question affecting commerce exists con-cerning representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All employees of the Employer at its placesof business in Beckley, Bluefield, and Kimball,West Virginia, Bristol, Tennessee, and Nar-rows, Virginia, excluding all agricultural em-ployees, office clerical employees, professionalemployees, and guards and supervisors asdefined in the Act.5.The Board has considered the challenges, theRegional Director's report, the Petitioner's excep-tions thereto, and the Employer's reply brief, and,upon the entire record in this case, hereby adoptsthe Regional Director's findings and recommenda-tions, except as modified herein.Petitioner contends initially that a 7-page eligi-bility list executed by the parties on July 23, 1969,did not resolve the eligibility of six employees(Bailey, Bronner, Fletcher, Francis, Johnson, andWheeler), whom it now challenges.' The agree-ment, which listed expressly all of the above-namedemployees except Bailey, reads as follows:The undersigned parties hereby agree that theforegoing list consisting of seven pages con-stitutes all the employees who are eligible tovote in the election to be conducted in thiscase, number 9-RC-8190, and that this list ex-pressly resolves all issues of eligibility hereinand shall be final and binding upon the partiessignatory hereto, subject to the right of eitherparty hereto to challenged the vote of Missupon eligibility list They could not resolve her status and decided that sheshould vote, if at all,subject to challenge183 NLRB No. 37 278DECISIONSOF NATIONALLABOR RELATIONS BOARDLeona [sic] Murphy and subject further to anyadditions or corrections in the payroll list to befurnished of employees for the payroll periodending July 26, 1969.As the agreement's terms show, the Employer andPetitioner agreed that the list could be "subjectfurther to any additions or corrections in thepayroll list to be furnished of employees for thepayrollperiod [for eligibility] ending July 26,1969."Petitioner now contends that the quoted lan-guage precludes the agreement from being a finaland binding agreement regarding eligibility, eitherin the case of the five above-mentioned employeeswhose names were specifically included on the July23 eligibility list or in the case of employee Bailey,whosename waslater added by the Employer. Wefindno merit inthis contention except in the caseof Bailey.In ouropinion, the eligibility list executed by theparties on July 23, 1969, was clearly intended bythe parties to have a final and binding effect inresolvingthe eligibility of the employees originallylisted thereon. There was a mutuality of assent re-gardingthe status of such employees, which wehold is not negated simply because the parties alsoagreed to permit additions or corrections in thecase of other employees whosenamesmight bereflected or deleted by a complete payroll list forthe payroll period of eligibility which ended on July26, 1969. Initially, therefore,in agreementwith theRegionalDirector, we find that the parties' stipula-tion that employeesBronner,Fletcher,Francis,Johnson, and Wheeler are eligible to vote is finaland binding upon them.Employee Bailey, however, is another case. Hisnamewas added to the July 23 list by the Em-ployer, after that date, apparently because he ap-peared on the payrollendingJuly 26.AlthoughPetitioner received a revised list from the Employersome 2 weeks before the election which list in-cludedBailey's name,Petitioner made no objectiontoBailey'sinclusionuntil the preelection con-ference.The Regional Director apparently con-cluded that Petitioner's delayed failure to object toBailey until the preelection conference precludedPetitioner from challenging Bailey's vote. In ourview, the intent of the language permitting addi-tions or corrections to the July 23 eligibility list,once a complete payroll was available for theperiodendingJuly 26, 1969, is clear-to permitsuch additions and corrections only where theparties are in agreementas to the eligibility statusof the individual being added or deleted. No provi-sionwas made by the parties with regard to theprocedure for resolving any disputed additions orcorrections, and we cannot agree that Petitioner isforeclosed from challenging Bailey merely becauseitwaited until the preelection conference to raise aquestion as to Bailey's status. Accordingly, we findthat no final and binding agreement was reachedby Petitioner and the Employer at any time withrespect to the eligibility of Bailey.The exceptions to the Regional Director's recom-mendation that the ballot of Bailey be overruledraise substantial and material issues of fact whichcan best be resolved by a hearing, as in the case ofLeonora Murphy, about whose eligibility the partiesare also in dispute. However, as there is a possibili-ty that the five overruled challenges may be deter-minative of the election, we shall direct that theballots of employees Bronner, Fletcher, Francis,Johnson, and Wheeler be opened and counted. Ifthe revised tally discloses that the election resulthas not been determined, and that the two remain-ing challenged ballots of employees Bailey andMurphy would be determinative, we shall order ahearing on such challenged ballots.DIRECTION AND ORDERIt is hereby directed that, as part of the investiga-tion to ascertaina representative for the purpose ofcollectivebargainingwith the Employer, the Re-gional Director for Region 9 shall, pursuant to theNational Labor Relations Board Rules andRegula-tions and Statements of Procedure,Series 8, asamended, and within 10 days from the date of thisDecision, open and count the ballots of EllenBronner,Mary Lucille Fletcher, Nola Francis,George Johnson, and Joyce Wheeler, the chal-lenges to which have been overruled herein, andshall thereafter prepare and cause to be served uponthe parties a revised tally of ballots, includingtherein the count of said challenged ballots. If thetally discloses that the results of the election aredeterminative, and theremainingunresolved chal-lenges will not affect the results of the election, theRegional Directorshall issuethe appropriate cer-tification.However, if the results are not deter-minative after the aforementioned five ballots havebeen opened and counted, and the unresolved chal-lenges would be determinative, a hearing shall beheld concerning the eligibility of employees BufordBailey and Leonora Murphy.It ishereby ordered that in the event a hearing onthe remaining two challenged ballots becomesnecessary, the instant case is referred to the Re-gional Director for Region 9 for the purpose of ar-ranging a hearing beforeaHearingOfficer toresolve the issues raised by the challenges to the THE LEATHERWOOD COMPANYballots of employees Buford Bailey and LeonoraMurphy.IT IS FURTHER ORDERED that the Hearing Officerwho is designated for the purpose of conductingsuch hearing shall prepare and cause to be servedon the parties a report containing resolutions of thecredibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of the279said issues.Within thetimeprescribed by theBoard's Rules and Regulations, any party may filewith the Board in Washington, D.C., an originaland seven copies of exceptions thereto. Immediate-ly upon the filing of such exceptions, the party fil-ing the same shall file a copy with the RegionalDirector.If no exceptions are filed thereto, theBoard will adopt the recommendations of the Hear-ing Officer.